Order reversed on the law without costs and motion granted. Memorandum: David G. Adderly (plaintiff) was installing windows in an apartment building when the ladder upon which he was working “kicked out” from under him, causing him to fall 15 feet to the ground. The ladder was not tied off at the time of plaintiff’s accident. Supreme Court erred in denying plaintiffs’ motion for partial summary judgment on liability pursuant to Labor Law § 240 (1). Plaintiffs met their initial burden by submitting evidence establishing that the ladder was not so “placed * * * as to give proper protection to” plaintiff (Labor Law § 240 [1]; see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 561-562; Szymanski v Nabisco, Inc., 256 AD2d 1154, 1155), and defendants failed to raise an issue of fact whether plaintiff’s conduct was the sole proximate cause of the accident (see, Lawrence v Forest City Ratner Cos., 268 AD2d 380; cf., Weininger v Hagedorn & Co., 91 NY2d 958, rearg denied 92 NY2d 875).
All concur except Balio, J., who dissents and votes to affirm in the following Memorandum.